Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 6/10/22. As directed, Claims 1 have been amended and claims 3-4 cancelled. Thus claims 1-2 and 5 are presently pending in this application.
The amendments are sufficient to overcome the objections to the title and claims from the previous action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirketi (WO 2004/069013 A2).
Regarding claim 1, Sirketi discloses a coffee pot comprising: at least one concave dome (25, Fig. 13, and annotated below)  formed in a base of the coffee pot (6),

    PNG
    media_image1.png
    314
    276
    media_image1.png
    Greyscale

wherein a height of the dome is 50% of the diameter of the at least one concave dome (Page 7, lines 5-7 disclose the dome being circular, so the height is 50% of the diameter), which falls inside the claimed range of 10%-60% a diameter of the dome.
Regarding the diameter compared to the size of the base, Sirketi fails to teach the diameter of the dome and the diameter of the base of the coffee pot (though it appears in Fig. 13 that the diameter of the dome is 75%-90% the size of the base of the coffee pot). However, Sirketi discloses that the surface area of the dome affects the heating time and “manner” (Page 7 lines 5-9; note that for a circular dome, there is only one dimension--the radius--of the dome to be adjusted). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). Furthermore, Applicant has not provided evidence that this range is critical. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sirketi by configuring a diameter of the at least one concave dome is 20% to 75% of a diameter of the base of the coffee pot because this amounts to optimizing a result-effective variable in order to improve the heating time and manner.

Regarding claim 2, Sirketi discloses the at least one concave dome has a hemispheric shape, gradually decreasing in diameter from the base of the coffee pot upwards forming the at least one concave dome (See Fig. 13).  
Regarding claim 5, Sirketi discloses the at least one concave dome is positioned at a center of the base (Fig. 13), and the at least one concave dome at the base of the coffee pot is smooth sided (Fig. 13).

Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive.
Applicant argues that not all claim limitations are disclosed by the cited references. The examiner notes above that, even if the material of former claim 3 (now incorporated into claim 1) is not explicitly disclosed, it would have been an obvious modification for the reasons set forth in the previous action and reiterated above.
Applicant argues against the use of drawings to determine the size of the dome. The examiner respectfully notes that the drawings are not relied upon to teach the claim limitations. While the drawings are referred to for the subject matter of previous claim 3, this is not relied upon for the rejection but merely to point out the closeness of the prior art--indeed, if the size were strictly interpreted to be 75%-90%, then no obviousness-type rejection would have been needed as the limitation would have been explicitly taught. As indicated in the rejection of previous claim 3, the drawings, even though they may show overlapping subject matter, are not relied upon to teach the relative sizes claimed in previous claim 3, but rather a conclusion of obviousness is found based on the text of the prior art as set forth above. Regarding the similar argument against the subject matter of previous claim 4 (now incorporated into claim 1), the examiner respectfully notes that the specification, not the drawings, was relied upon to teach this feature.
Applicant argues on Pages 18-19 against the use of the rationale of optimizing result-effective variables, stating that the prior art gave no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful, and the reference does not disclose or provide any parameter to vary. The examiner respectfully disagrees. Sirketi discloses that “the boiling pot (6) comprises a bottom (25) having a wider surface preferably in a conical or circular shape for the increase of the surface which contacts with the heater (14) and place the heater (14) entirely to boil the Turkish coffee in a quick and better manner.” (Page 7, second paragraph). That is, Sirketi describes the advantage of the (here, circular) dome in the base being that it increases the surface (area) which is heated and improves the speed of heating, among other qualities. If an increased surface area results in improved heating, then one of ordinary skill would be expected to experiment with different (particularly, larger) surface areas to see if heating is further improved. In the case of a spherical dome, there is only one variable which affects surface area: the radius (which determines the diameter of the dome). (Even if the shape of the dome were not perfectly hemispherical, the diameter is one of a limited number of variables affecting the size of the surface area of a generally hemispherical dome). Thus, the examiner finds that there are not “many possible choices” or “infinite” choices, but rather, one (or a small number) of dimensions which may be varied to achieve improved heating. [Note that this rationale was not used for former claim 4 and the argument for this claim is thus not relevant; however, the same reasoning applies were it to be used]. That the prior art does not allege criticality (as argued on Page 19) is not evidence of nonobviousness.
Applicant argues on Page 17 of the Remarks that the claimed ranges are critical, and reiterates this on Pages 20-21 with discussion of the generation of turbulence as the reason for this criticality. In this case, no evidence of unexpected results has been presented, either in the specification or as an affidavit. Evidence must be presented to show unexpected results; the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  [see MPEP 716.02]. Arguments of counsel cannot take the place of factually supported objective evidence [see MPEP 2145]. Applicant is therefore invited to present objective evidence of criticality/unexpected results occurring in the claimed ranges.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761